Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed September 12, 2022 is received.
Claims 3, 4, 6, 8, 10, 12, 18, 21, 24, 25, 30, 34-37, 39-43 and 45-74 were previously canceled by applicant.
Claims 1, 2, 5, 7, 9, 11, 13-17, 19, 20, 22, 23, 26-29, 31-33, 38 and 44 are pending, claims 33, 38 and 44 are withdrawn from further consideration (see Restriction/Election below), and claims 1, 2, 5, 7, 9, 11, 13-17, 19, 20, 22, 23, 26-29 and 31-32 are being examined.

Restriction/Election:
Applicant's election with traverse of Group I, claims 1, 2, 5, 7, 9, 11, 13-17, 19, 20, 22, 23, 26-29, and 31-32, in the reply filed on 09/12/2022 is acknowledged. 
Claims 33, 38 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions (Groups II, III, and IV), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/12/2022.

Listing of Reference(s) in the Specification
The listing of reference(s) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 2, 5, 7, 9, 11, 13-17, 19, 20, 22, 23, 26-29 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 1 the recitation “the elastin is unfractionated and comprises solubilized elastin” is confusing, contradictory and indefinite because it is not clear what applicant is trying to encompass by this recitation and the structure being implied by the process step is unclear.
In this case, according to Dictionary fractionate means divide into components parts (see definition of fractionate by Dictionary.com), and according to Stoklasoav et al. (which cited in IDS filed on 05/04/2020, No. 17), solubilizing elastin (by contacting with acid) breaks down its structure and divides it into peptides (see Abstract). In addition, there is no specific definition for “unfractionated elastin” in the specification, as such the intended scope of the claimed composition and the claimed method are not clear. 
Examiner’s Note:
Due to the issues explained above in detail, claims are not examinable as such, specifically because the broadest reasonable interpretation in light of the specification can not be established for claim 1.

In claim 11 the Markush group “collagen and/or fibrin“ is indefinite because the Markush grouping is not a closed group of alternatives, since the selection is not being made from a group “consisting of" (closed group) the alternative members (also see MPEP 2173.05 (h)).
Suggestion to obviate the rejection: In claim 11, line 2, replace “collagen and/or fibrin”, with –an additional component selected from the group consisting of collagen or fibrin or both--. 

In claim 5 the recitation “the elastin is, or has been, solubilised by contacting with oxalic acid” is indefinite because the intended scope of the claim is unclear. 
Suggestion to obviate the rejection: in claim 5, delete “, or has been,”.

In claim 7 the recitation “the elastin is, or has been, solubilised by contacting with oxalic acid” is indefinite because it is not clear what applicant is trying to encompass by this recitation
Suggestion to obviate the rejection: in claim 7, delete “, or has been,”.

In claim 7 recites the limitations “the step of solubilizing the elastin” in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Because, claim 1 does not recite a solubilizing step of elastin.
Suggestion to obviate the rejection: provide antecedent basis for said limitation.

In claim 7 the recitation “the elastin is, or has been, solubilised by contacting with oxalic acid” is indefinite because it is not clear what applicant is trying to encompass by this recitation
Suggestion to obviate the rejection: in claim 7, delete “, or has been,”.

Claim 9 recites the limitation “the composition that is cross-linked” in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Because, claim 1 does not recite a composition that is cross-linked.
Suggestion to obviate the rejection: provide antecedent basis for said limitation.

In claim 15, the phrase “wherein the cross-linking comprises chemical cross-linking” renders the claim indefinite because the intended scope of the claim is unclear. 
Suggestion to obviate the rejection: replace “comprises” with -is--.

Claim 22 recite the limitation “composition comprising cross-linked unfractionated solubilised elastin” in claim 1. There is insufficient antecedent basis for this limitation in the claim. Because, claim 1 does not recite a composition comprising cross-linked unfractionated solubilised elastin.
Suggestion to obviate the rejection: provide antecedent basis for said limitation.

Claim 23, line 2,  recites the limitation “… following solubilisation” in claim 22. There is insufficient antecedent basis for this limitation in the claim. Because, neither claim 22 nor claim 1 recite a solubilization (step).
Suggestion to obviate the rejection: provide antecedent basis for said limitation.

In claim 29 the Markush group “the reducing agent comprises sodium borohydride or agents with similar carbonyl group reactivity” is indefinite because the Markush grouping is not a closed group of alternatives, since the selection is not being made from a group “consisting of" (closed group) the alternative members (also see MPEP 2173.05 (h)).
Suggestion to obviate the rejection: In claim 29, line 2, replace “comprises” with --is selected from the group consisting of--.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 9, 11, 16, 22, 26-28, 31 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

In claim 2 the recitation “method claim 1, comprising a step of solubilising elastin” fails to further limit the subject matter of the claim 1 upon which it depends. 
Suggestion to obviate the rejection: in claim 2, line 1, replace “comprising” with –further comprising--. 

In claim 9, the recitation “the composition that is cross-linked comprises insoluble elastin” fails to further limit the subject matter of the claim 1 upon which it depends. 
Suggestion to obviate the rejection: in claim 9, line 2, replace “comprises” with –further comprising--. 

In claim 11 the phrase “the composition that is cross-linked comprises collagen and/or fibrin” fails to further limit the subject matter of the claim 10 upon which it depends.
Suggestion to obviate the rejection: for example, in claim 11, line 2, after cross-linked, insert –further--.

In claim 16 the phrase “the cross-linking comprises contacting the composition with an aldehyde cross-linking agent” fails to further limit the subject matter of the claim 15 upon which it depends.
Suggestion to obviate the rejection: for example, in claim 16, line 2, after cross-linking, insert –further--.

In claim 22, the phrase “comprising lyophilising the composition comprising cross-linked unfractionated solubilised elastin” fails to further limit the subject matter of the claim 1 upon which it depends.
Suggestion to obviate the rejection: for example, in claim 22, line 1, before comprising, insert –further--.

In claim 26, the recitation “comprising washing to remove agents involved in solubilising and/or cross-linking”, fails to further limit the subject matter of the claim 1 upon which it depends.
Suggestion to obviate the rejection: for example, in claim 26, line 2, before comprising, insert –further--.

In claim 27 the recitation “comprising lyophilization and washing …”, fails to further limit the subject matter of the claims 26 upon which it depends.
Suggestion to obviate the rejection: for example, in claim 27, line 1, before comprising, insert –further--.

In claim 28 the phrase “… comprises washing with a reducing agent” fails to further limit the subject matter of the claims 26 upon which it depends.
Suggestion to obviate the rejection: for example, in claim 28, line 2, before comprises, insert –further--.

In claim 31, the recitation ”comprising sterilising the scaffold” fails to further limit the subject matter of the claims 1 upon which it depends.
Suggestion to obviate the rejection: for example, in claim 31, line 1, before comprising, insert –further--.

In claim 32 the recitation “comprising contacting the scaffold with ethanol” fails to further limit the subject matter of the claims 26 upon which it depends.
Suggestion to obviate the rejection: for example, in claim 32, line 1, before comprising, insert –further--.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion(s):
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651